DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
According to MPEP 608.01(m), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”
In addition, according to MPEP 2111.03, the transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.  Claim 1 does not contain one of the traditional transitional phrases described above.  The Office understands the words “that has” (Line 2 of Claim 1) to be generally analogous to the transitional phrase “comprising.”
The following Claim is re-written to satisfy the requirements of 37 CFR 1.75(i) and to be more concise.  The Office proposed revisions of the last paragraph of Claim 1 are incomplete because the metes and bounds of the limitations contained in that paragraph are found to be unclear.
Claim 1: A material processing industrial robot, comprising:
a manipulator comprising:
a base[[,]];
a link mounted on the base so as to be pivotable about a link axis;[[,]]
an arm mounted on the link so as to be spaced apart from the link axis and so as to be pivotable about an arm axis that is parallel to the link axis;[[,]] and
a hand
a processing apparatus movable by the manipulator, [[is]] attached to the hand of the manipulator, and which can be supplied with a medium by at least one media line; and
a drag chain for the media line, the drag chain comprising:
a first connection [[close]] adjacent to a processing location[[,]] on the processing apparatus[[,]]; and
a second connection adjacent to the base movable relative to the first connection as a result of movement of at least one of the manipulator and the processing apparatus;
wherein the drag chain [[being]] is retained on the manipulator[[,]] between the first connection second connection 
wherein a tensioning element comprising a tensioning lever is attached to a portion of the drag chain between the link-side retainer and the first connection, applies a traction to the drag chain is mounted on the manipulator so as to be pivotable about a lever pivot axis that is parallel with the link axis and the arm axis, and by the partial length of the drag chain that extends between the link-side retainer and the first connection first connection 
Claim 1: While the Office acknowledges Applicant’s right to be their own lexicographer, the Office recommends more conventional terms for claimed elements such as the claimed “drag chain.”  For example, “drag chain” could be amended to recite, e.g., “tube,” “conduit,” etc.
Claim 4: The Office recommends amending the word “which” (Line 3) to recite, e.g., “wherein the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The “connection close to a processing location” (Line 10) is unclear.  How close is close?  The Office recommends amending the term “close to a/the processing location” to recite, e.g., “adjacent to a/the processing location.”
Claim 1: Similar to the rejection above, the “connection remote from the processing location” (Line 11) is unclear.  How remote is remote?  The Office recommends amending the term “remote from a/the processing location” to recite, e.g., “adjacent to a/the base.”
Claim 1: The metes and bounds of the limitation “wherein the drag chain is subjected, by a tensioning element, to a traction that is oriented away from the connection close to the processing location, by a tensioning lever of the tensioning element being attached to a partial length of the drag chain extending between the link-side retainer and the connection close to the processing location, and being mounted on the manipulator so as to be pivotable about a lever pivot axis that extends in parallel with the link axis and the arm axis, and by the partial length of the drag chain that extends between the link-side retainer and the connection close to the processing location and moves in a direction counter to the traction, in a longitudinal direction of the drag chain being able to deflect the tensioning lever towards the connection of the drag chain close to the processing location, counter to an action of a restoring force generated by a restoring member of the tensioning element, such that the tensioning lever performs a pivot movement about the lever pivot axis” are quite unclear.  The various commas used throughout do not appear to appropriately separate clauses of a complete sentence.  In other words, this clause appears to be littered with grammatical errors so as to render it confusing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 12-13, as best understood in light of the rejections under 35 U.S.C. 112(b) above, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,986,958 to Atzinger et al., which discloses:
Claim 1, as best understood: A material processing industrial robot (see, e.g., FIG. 12), comprising:
a manipulator (FIG. 12) that has a base (below link 30 shown in FIG. 12), a link 30, an arm 31, and a hand (between arm 31 and C-arm 4 shown in, e.g., FIG. 12), the link 30 being mounted on the base so as to be pivotable about a link axis, the arm 31 being mounted on the link 30 so as to be spaced apart from the link axis and so as to be pivotable about an arm axis that extends in parallel with the link axis, and the hand being movable at least uniaxially relative to the arm 31;
a processing apparatus 4 that can be moved by the manipulator, is attached to the hand of the manipulator and can be supplied with a medium by at least one media line (contained within the sheath of 32); and
a drag chain 32 for the media line, the drag chain 32 comprising a connection close to a processing location, on the processing apparatus 4 (see FIG. 11), and a connection remote from the processing location that is spaced apart from the processing apparatus (see FIG. 12), and the connection of the drag chain 32 that is close to the processing location being movable (the limitation “movable” is understood to extend to a flexibility of the drag chain 32) relative to the connection remote from the processing location, owing to movements of at least one of the manipulator and the processing apparatus 4, and the drag chain 32 being retained on the manipulator, between the connection close to the processing location and the connection remote from the processing location, by a plurality of retainers (see FIG. 12), one retainer of which is provided for the drag chain 32, as a link-side retainer, on the link 30 of the manipulator;
wherein the drag chain 32 is subjected, by a tensioning element 33, to a traction that is oriented away from the connection close to the processing location, by a tensioning lever 33 of the tensioning element 33 being attached to a partial length of the drag chain extending between the link-side retainer and the connection close to the processing location, and being mounted on the manipulator so as to be pivotable about a lever pivot axis that extends in parallel with the link axis and the arm axis, and by the partial length of the drag chain 32 that extends between the link-side retainer and the connection close to the processing location and moves in a direction counter to the traction, in a longitudinal direction of the drag chain being able to deflect the tensioning lever 33 towards the connection of the drag chain close to the processing location, counter to an action of a restoring force generated by a restoring member of the tensioning element, such that the tensioning lever performs a pivot movement about the lever pivot axis.
Claim 5: The industrial robot of claim 1, wherein the drag chain 32 is retained by the link-side retainer so as to be immovable in the longitudinal direction of the drag chain 32 (see the retainers shown in FIG. 12).
Claim 12: The industrial robot of claim 1, wherein a retaining arm (part of 33 shown in FIG. 11) that faces the drag chain 32 is provided on the tensioning lever of the tensioning element 33, between the lever pivot axis and the drag chain 32, which retaining arm comprises a tensioning lever-side retainer (shown in FIGS. 11-12) by which the drag chain 32 is retained.
Claim 13: The industrial robot of claim I, wherein the drag chain 32 forms a radius of curvature of a limited magnitude (the limitation “radius of curvature of a limited magnitude” is understood to be very broad).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 9,986,958 to Atzinger et al.
Claim 11: A magnitude of a restoring force acting on the tensioning lever of the tensioning element is understood to vary based on changing forces that act upon of the C-arm 4 of Atzinger.  Accordingly, the industrial robot of claim 1, wherein a magnitude of the restoring force acting on the tensioning lever of the tensioning element is adjustable is understood to be disclosed or obvious over Atzinger.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,986,958 to Atzinger et al., in view of U.S. Patent No. 9,975,239 to Kinoshita et al.
Claim 2: Atzinger discloses the industrial robot of claim 1, but does not appear to disclose wherein an arm-side retainer is provided on the arm of the manipulator, between the link-side retainer and the connection close to the processing location, and in that the partial length of the drag chain extending between the link-side retainer and the arm-side retainer is provided as the partial length of the drag chain that extends between the link-side retainer and the connection close to the processing location.
Kinoshita teaches a similar robot in which an arm-side retainer is provided on an arm of a manipulator, between a link-side retainer and a connection close to a processing location, and in that a partial length of a drag chain extending between the link-side retainer and the arm-side retainer is provided as the partial length of the drag chain that extends between the link-side retainer and the connection close to the processing location.
In view of the Kinoshita teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Atzinger such that an arm-side retainer is provided on the arm of the manipulator, between the link-side retainer and the connection close to the processing location, and in that the partial length of the drag chain extending between the link-side retainer and the arm-side retainer is provided as the partial length of the drag chain that extends between the link-side retainer and the connection close to the processing location, in order to further maintain the drag chain next to the robot arm.
Claim 3: Atzinger, as modified by Kinoshita in the rejection of Claim 2 above, discloses the industrial robot of claim 2, wherein the drag chain is retained by the arm-side retainer so as to be movable in the longitudinal direction of the drag chain.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,986,958 to Atzinger et al., in view of U.S. Patent Application Publication No. 2008/0035619 to Hamaguchi et al.
Claim 14: Atzinger discloses the industrial robot of claim 1, but does not disclose wherein the processing apparatus 4 comprises a laser processing apparatus, and the media line comprises an optical fiber cable.
Hamaguchi teaches a similar industrial robot which comprises a processing apparatus 3 which comprises a laser processing apparatus 3, and a media line 6 which comprises an optical fiber.
In view of the Hamaguchi teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the industrial robot disclosed by Atzinger such that the processing apparatus 4 comprises a laser processing apparatus, and the media line comprises an optical fiber cable, in order to provide a laser working apparatus to laser weld materials.

Allowable Subject Matter
Claims 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,986,958 to Atzinger et al., U.S. Patent Application Publication No. 2008/0035619 to Hamaguchi et al., and U.S. Patent No. 9,975,239 to Kinoshita et al. are considered to be the closest prior art.  
Claim 4: Atzinger discloses the industrial robot of claim 1, wherein the link-side retainer forms a chain pivot axis for the partial length of the drag chain 32 that extends between the link-side retainer and the connection close to the processing location.  However, Atzinger does not disclose wherein the chain pivot axis is coaxial with the lever pivot axis of the tensioning lever of the tensioning element.  The Office does not find that it would have been obvious to modify Atzinger in order to attain the robot recited in Claim 4.
Claim 6: Atzinger discloses the industrial robot of claim 1, wherein the link-side retainer forms a chain pivot axis for the partial length of the drag chain that extends between the link-side retainer and the connection close to the processing location.  However, Atzinger does not disclose wherein the chain pivot axis is coaxial with the link axis.  The Office does not find that it would have been obvious to modify Atzinger in order to attain the robot recited in Claim 6.
Claim 7: Atzinger discloses the industrial robot of claim 1, wherein the restoring member of the tensioning element 33 comprises a tension spring (see Col. 3, Lines 36-42, which discloses “at least one spring element for generating a return force”) which is arranged between the tensioning lever of the tensioning element and the arm of the manipulator (i.e., not the link of the manipulator as recited in Claim 7), and which can be tensioned, by the partial length of the drag chain that extends between the link-side retainer and the connection close to the processing location and that moves in the direction counter to the traction in the longitudinal direction of the drag chain, while generating the restoring force that acts on the tensioning lever.  The Office does not find that it would have been obvious to modify Atzinger in order to attain the robot recited in Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658